   Case 3:19-bk-31280-SHB        Doc 76 Filed 01/21/20 Entered 01/21/20 16:39:05          Desc
                                  Main Document    Page 1 of 1




SO ORDERED.
SIGNED this 21st day of January, 2020

THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




       ________________________________________________________________




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                  NORTHERN DIVISION

 IN RE:        Terry Bernard Black                              #19-31280-SHB
               Yolanda Denise Black                             Chapter 13

    ORDER RESOLVING CHAPTER 13 TRUSTEE OBJECTION TO PROOF OF CLAIM
               FILED BY CITY OF KNOXVILLE TENNESSEE (#10)

          No response having been filed in opposition to the Trustee’s Objection to the after
 bar date claim filed by City Of Knoxville Tennessee, it is hereby ORDERED that the
 Trustee’s Objection to the claim is hereby sustained and that the late filed claim filed by City
 Of Knoxville Tennessee in the amount of $752.06 is disallowed in its entirety.
                                              ###

 APPROVED FOR ENTRY:

 s/ Gwendolyn M. Kerney (by ml w/perm)
 GWENDOLYN M. KERNEY, #07280
 Chapter 13 Trustee
 PO Box 228
 Knoxville, TN 37901
 (865) 524-4995
